Citation Nr: 18100400
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-28 676
DATE:	April 11, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
Entitlement to a disability rating in excess of 60 percent for service-connected lumbar paravertebral myositis, herniated nucleus pulposus with spondylosis (lumbar spine disability), is denied.
A separate 10 percent disability rating for right lower extremity radiculopathy is granted, subject to the criteria applicable to the payment of monetary benefits.  
A separate 10 percent disability rating for left lower extremity radiculopathy is granted, subject to the criteria applicable to the payment of monetary benefits.  
FINDINGS OF FACT
1. For the entire period on appeal, the Veterans service-connected lumbar spine disability is manifested by no worse than motion limited to 115 degrees with pain; there is no ankylosis of the spine.   
2. The Veteran has mild right lower extremity radiculopathy associated with his service connected lumbar spine disability. 
3. The Veteran has mild left lower extremity radiculopathy associated with his service connected lumbar spine disability. 
CONCLUSIONS OF LAW
1. The criteria for a disability rating in excess of 60 percent for a service-connected lumbar spine disability have not been satisfied.  38 U.S.C. § 1155; 38 C.F. R. §§ 4.7, 4.71a, Diagnostic Code 5243.
2. The criteria for a separate 10 percent disability rating, but no greater, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.10, 4.71a, Note (1), 4.124a, Diagnostic Code 8520.
3. The criteria for a separate 10 percent disability rating, but no greater, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.10, 4.71a, Note (1), 4.124a, Diagnostic Code 8520.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from July 1978 to July 1981 and from January to July 1991.  He had additional unverified periods of service in the Army National Guard.  This matter is on appeal from August 2012 rating decisions. 
Increased Ratings
Disability evaluations are determined by evaluating the extent to which a veterans service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  
The Veterans entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The provisions regarding the avoidance of pyramiding also do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).  
For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017).  
Entitlement to a disability rating in excess of 60 percent for service-connected lumbar paravertebral myositis, herniated nucleus pulposus with spondylosis.
The Veteran is currently awarded service connection for lumbar paravertebral myositis, herniated nucleus pulposus with spondylosis and assigned a 60 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Board notes that the Veterans most recent Rating Decision Codesheet indicates that the Veterans back disability is rated under Diagnostic Code 5293, but finds that such designation was in error, as that Diagnostic Code does not exist.  Further, in the rating decision on appeal, the RO specifically referred to the criteria listed under Diagnostic Code 5243.  
Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.
Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
The General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent disability rating for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.
Under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.
When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.
The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a maximum 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.
Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.
The Veteran was afforded a VA examination in June 2012.  The examiner noted the Veterans diagnosis of spondylosis and grade I anterolisthesis.  The Veteran reported more pain and stiffness since his last VA examination.  He indicated decreased movement and increased weakness.  The Veteran said he had exacerbations of his lumbar pain without a specific trigger event at least 6 or 7 times a year with several weeks of recovery.  At that time, he was taking prescription medications and using a TENS unit as needed for pain control with fair results.  Range of motion testing showed flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  There was no objective evidence of painful motion for any motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no decrease in range of motion.  The Veteran had less movement than normal and localized tenderness or pain to palpation to the bilateral paravertebral lower back muscles.  There was no evidence of guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing was normal in all areas and there was no muscle atrophy.  A reflex examination showed absent reflexes in the right ankle and hypoactive reflexes in the left ankle but knee reflexes were normal bilaterally.  A sensory examination was normal in the lower extremities except decreased in the right lower leg/ankle and foot/toes.  Straight leg raising test results were positive on the right and negative on the left.  The examiner noted that the Veteran had mild intermittent pain, paresthesias and/or dysesthesias, and numbness in the right lower extremity due to radiculopathy.  The examiner did not indicate which nerve roots were involved but noted the severity of the radiculopathy was mild on the right side.  No other neurologic abnormalities or findings were indicated.  The examiner noted that the Veteran had IVDS of the thoracolumbar spine that resulted in at least 2 weeks but less than 4 weeks of total incapacitation over the previous 12 months.  Imaging studies of the thoracolumbar spine document arthritis but there was no vertebral fracture.      
The Veteran was afforded an additional VA examination in November 2014.  The examiner noted the Veterans diagnosis of lumbar strain.  The Veteran reported flare-ups upon stooping or with prolonged ambulation.  He described the functional loss due to his low back disability as a loss of tolerance for ambulation.  Range of motion testing demonstrated forward flexion to 25 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The examiner described the range of motion as abnormal and stated that the Veteran had pain on forward flexion and extension and was unable to do below-knee activities, mow the lawn, or do dishes.  There was also pain noted with weight-bearing and pain on palpation of the paravertebrals of his spine.  The Veteran was not able to perform repetitive use testing with at least 3 repetitions.  There was evidence of guarding and muscle spasm of the thoracolumbar spine but they did not result in abnormal gait or abnormal spinal contour.  Muscle strength was normal excepting slightly decreased muscle strength regarding left great toe extension.  There was no evidence of muscle atrophy.  The Veterans reflexes were normal, and a sensory examination was normal excepting decreased reaction to light touch testing in the left foot and toes.  Straight leg raising test was negative on the right and positive on the left.  The examiner diagnosed left lower extremity radiculopathy causing mild intermittent pain, paresthesias, and numbness.  The examiner further indicated that the sciatic nerve was implicated on the left side only and resulted in a mild impairment.  There was no ankylosis of the spine, and no other neurologic abnormalities were indicated.  The examiner found that the Veteran did not have IVDS of the thoracolumbar spine.  Imaging studies of the spine documented arthritis but the Veteran did not have a thoracic vertebral fracture with loss of 50 percent or more of height.    
The Veterans treatment records show ongoing complaints of chronic low back pain.  In April 2012, the Veteran reported pain in the lower back that radiated to the lower extremities.  In May 2014, the Veteran reported chronic low back pain radiating to the left leg.  
Based on the above, the Board finds that a rating in excess of 60 percent is not warranted for the Veterans lumbar spine disability for any period on appeal.  Despite examination results indicating he only experienced 2 to 4 weeks of incapacitation based on intervertebral disc syndrome, the Veteran is in receipt of the maximum rating for IVDS based on incapacitating episodes.  The most recent examination does not even indicate that the Veteran has IVDS.  Additionally, the above evidence reflects that the Veterans back disability has been manifested by limitation of flexion to 25 degrees at worst, a combined range of motion limited to 115 degrees at worst, and pain on motion and palpation.  The medical evidence does not establish that the Veteran has had unfavorable ankylosis of the entire spine at any time to warrant a 100 percent rating under the General Rating Formula.  Accordingly, the requirements for a rating in excess of 60 percent for the Veterans service-connected lumbar spine disability have not been met.
However, in affording the Veteran the benefit of the doubt, the Board finds that separate 10 percent evaluations are warranted for radiculopathy of each of the right and left lower extremities.  Although the June 2012 examiner only found radiculopathy in the right lower extremity and the November 2014 examiner only noted radiculopathy in the left lower extremity, the Board finds the Veterans treatment records sufficient to show that he has complained of pain radiating to each of his lower extremities.
The Board finds that a 10 percent rating under Code 8520 pertaining to incomplete paralysis of the sciatic nerve is appropriate for the left and right lower extremities.  Under Code 8520, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe paralysis; a 60 percent rating is warranted for severe paralysis, with marked muscular atrophy; and a maximum 80 percent rating for complete paralysis (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).
The terms mild, moderate, and severe under applicable diagnostic codes are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  
The term incomplete paralysis, with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See note at Diseases of the Peripheral Nerves in 38 C.F.R. § 4.124a.
VAs Adjudication Procedures Manual M21-1, Part III, Subpart iv, Chapter 4, § G.4 (M21-1) defines mild incomplete paralysis as demonstrating subjective symptoms or diminished sensation; moderate incomplete paralysis as featuring the absence of sensation confirmed by objective findings; and severe incomplete paralysis as featuring more than sensory findings (such as atrophy, weakness, and diminished reflexes).  The Board notes that the M21-1 is not binding upon the Board.  The Board, in its consideration of appeals, is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs, but not by Department manuals, circulars, or similar administrative issues.  38 C.F.R. § 19.5; see also 38 U.S.C. § 7104(c).  However, this does not prevent the manual, and the definitions contained therein, from serving as a benchmark when evaluating the degree of severity of neurological impairment.
The Board finds that separate 10 percent ratings, but no higher, are appropriate for the neurological impairment of each of the Veterans legs.  As indicated above, the Veteran has complained of lower extremity pain, decreased sensation, and numbness.  Notably, the examiners described the radiculopathy as mild and the involvement as sensory.  Accordingly, the Board finds that separate 10 percent ratings, but no higher, are warranted for the Veterans right and left lower extremity radiculopathy associated with his lumbar spine disability.
 
REMANDED ISSUES
Entitlement to service connection for PTSD is remanded for additional development.  The Board finds that the August 2012 VA mental disorders examination was inadequate to adjudicate the Veterans claim.  Although the examiner indicated that the Veteran did not meet the requirements for a diagnosis of PTSD under the DSM-IV, the examiner failed to adequately address the Veterans treatment records assessing rule out PTSD.  An addendum opinion should be obtained.
Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder not otherwise specified, is remanded for additional development.  As indicated above, the August 2012 VA PTSD examination is inadequate.  The examiner noted that the Veteran denied any mental diagnosis or treatment in the military and that his initial mental diagnosis was in 2009.  However, the Veterans service treatment records include a June 1991 report of medical history wherein he reported constant nightmares, lack of sleep, and depression or excessive worry.  Further, during treatment in March 1994, the Veteran reported character changes with easy irritability.  In August 1999, he was referred for evaluation due to a history of flashbacks, aggressiveness, and depression.  An addendum opinion should be obtained regarding the etiology of his currently diagnosed anxiety disorder in light of the history of his mental health complaints and treatment.  
 
The matter is REMANDED for the following action:
1. After obtaining any necessary releases, associate any updated VA and non-VA treatment records with the claims file.
2. Thereafter, an addendum opinion should be obtained regarding the Veterans claimed PTSD and anxiety disorder.  If the medical professional finds that a new examination is necessary, one should be arranged.  Any studies or tests deemed necessary should be performed. The examiner should review the claims file, including a copy of this remand, and answer the following:
(a) Identify each psychiatric disorder diagnosed during the appeal period, including anxiety disorder NOS.  The examiner should indicate whether the Veteran has, or at any time during the pendency of this appeal has had, a diagnosis of PTSD (in accordance with DSM-IV), noting the assessment of rule out PTSD in the Veterans treatment records.
(b) If PTSD is diagnosed in accordance with the DSM-IV, identify the stressor or stressors that led to such diagnosis.
(c) For each psychiatric disorder diagnosed other than PTSD, is it at least as likely as not (50 percent probability or greater) that the disability had its onset during active service or is related to any in-service disease, event, or injury?
The examiner should specifically address the Veterans service treatment records, including the June 1991 report of medical history wherein the Veteran reported constant nightmares, lack of sleep, and depression or excessive worry.  
The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.
The medical professional must include a rationale for any opinion expressed.  However, if the medical professional cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.
3. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.
 
 
CAROLINE B. FLEMING
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	L. Connor, Counsel 

